         

Exhibit 10
AMENDMENT NO. 7
TO
THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
September 30, 2011
     This Amendment No. 7 to the Third Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership (this “Amendment”) is
made as of September 30, 2011, by Ashford OP General Partner, LLC, a Delaware
limited liability company, as general partner (the “General Partner”) of Ashford
Hospitality Limited Partnership, a Delaware limited partnership (the
“Partnership”), pursuant to the authority granted to the General Partner in the
Third Amended and Restated Agreement of Limited Partnership of Ashford
Hospitality Limited Partnership, dated as of May 7, 2007, as amended by
Amendment No. 1 to the Third Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership, dated as of July 18,
2007, Amendment No. 2 to the Third Amended and Restated Agreement of Limited
Partnership, dated as of February 6, 2008, Amendment No. 3 to the Third Amended
and Restated Agreement of Limited Partnership, effective as of March 21, 2008,
Amendment No. 4 to the Third Amended and Restated Agreement of Limited
Partnership, dated as of May 18, 2010, Amendment No. 5 to the Third Amended and
Restated Agreement of Limited Partnership, dated as of September 22, 2010, and
Amendment No. 6 to the Third Amended and Restated Agreement of Limited
Partnership, dated as of April 18, 2011 (as so amended, the “Partnership
Agreement”), for the purpose of issuing additional Partnership Units in the form
of Preferred Partnership Units. Capitalized terms used and not defined herein
shall have the meanings set forth in the Partnership Agreement.
     WHEREAS, on September 9, 2004, Board of Directors (the “Board”) of Ashford
Hospitality Trust, Inc. (the “Company”) adopted resolutions classifying and
designating 3,000,000 shares of its previously unclassified Preferred Stock (as
defined in the Articles of Amendment and Restatement of the Company (the
“Charter”)) as Series A Cumulative Preferred Stock, par value $0.01, of the
Company (the “Series A Preferred Stock”); on September 21, 2004, the Company
filed Articles Supplementary with the State Department of Assessments and
Taxation of Maryland (the “Department”) setting forth the preferences, rights,
voting powers, restrictions, limitations as to dividends and other
distributions, qualifications and terms and conditions of redemption for the
Series A Preferred Stock (“Series A Articles Supplementary”); and on
September 22, 2004, the Company issued 2,300,000 shares of Series A Preferred
Stock, leaving 700,000 shares designated as Series A Preferred Stock but
unissued;
     WHEREAS, following the initial issuance of the Series A Preferred Stock,
the Company repurchased 812,100 shares of the Series A Preferred Stock and such
shares were restored to the status of authorized but unissued preferred stock,
without designation as to class or series, and as of the date hereof, there are
1,487,900 shares of Series A Preferred Stock outstanding;
     WHEREAS, on June 2, 2007, the Board classified and designated 8,000,000
shares of its previously unclassified Preferred Stock as Series D Cumulative
Preferred Stock, par value $0.01,

 



--------------------------------------------------------------------------------



 



of the Company (the “Series D Preferred Stock”); on July 17, 2007, the Company
filed Articles Supplementary with the State Department of Assessment and
Taxation of Maryland, setting forth the preferences, rights, voting powers,
restrictions, limitations as to dividends and other distributions,
qualifications and terms and conditions of redemption for the Series D Preferred
Stock; and on July 18, 2007, the Company issued 8,000,000 shares of Series D
Preferred Stock (the “Series D Articles Supplementary”), leaving no shares
designated as Series D Preferred Stock unissued;
     WHEREAS, following the initial issuance of the Series D Preferred Stock,
the Company repurchased 2,333,203 shares of the Series D Preferred Stock and
upon redemption by the Company, such shares reverted to authorized but unissued
preferred stock, without designation as to class or series, leaving 5,666,797
shares of Series D Preferred Stock outstanding;
     WHEREAS, on August 31, 2010, the Board adopted resolutions classifying and
designating 8,280,000 additional shares of Series D Preferred Stock; on
September 21, 2010 the Company filed Articles Supplementary with the State
Department of Assessments and Taxation of Maryland, setting forth, the same
preferences, rights, powers, restrictions, limitations as to dividends and other
distributions, qualifications and terms and conditions of redemption of an
additional 3,300,000 shares of Series D Preferred Stock as described in the
Series D Articles Supplementary (thereby leaving 4,980,000 shares which were
classified as additional shares of Series D Preferred Stock but as to which
Articles Supplementary were not filed); and on September 22, 2010, the Company
issued 3,300,000 shares of Series D Preferred Stock;
     WHEREAS, on September 27, 2011, the Board adopted resolutions ratifying its
previous action taken on August 31, 2010 classifying and designating 700,000
additional shares of unclassified Preferred Stock as additional shares of
Series D Preferred Stock as to which Articles Supplementary were filed on
September 30, 2011, establishing the additional shares of Series D Preferred
Stock, with the same preferences, rights, powers, restrictions, limitations as
to dividends, distributions, qualifications and terms and conditions of
redemption as described in the Series D Articles Supplementary;
     WHEREAS, on September 27, 2011, the Board adopted resolutions authorizing
the issuance of up to 700,000 additional shares of Series A Preferred Stock and
up to 700,000 additional shares of Series D Preferred Stock; and
     WHEREAS, the General Partner has determined that, in connection with the
issuance of the additional shares of Series A Preferred Stock and Series D
Preferred Stock, it is necessary and desirable to amend the Partnership
Agreement authorizing the issuance of additional Series A Preferred Partnership
Units and Series D Preferred Partnership Units and clarifying that all shares of
Series A Preferred Partnership Units shall have designations preferences and
other rights which are substantially the same as the economic rights of the
Series A Preferred Stock and all shares of Series D Preferred Partnership Units
shall have designations, preferences and other rights which are substantially
the same as the economic rights of the Series D Preferred Stock.

2



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants between the
parties hereto and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the General Partner hereby amends
the Partnership Agreement as follows:
     1. The Partnership Agreement is hereby amended to replace Exhibit A,
Exhibit F and Exhibit L with revised Exhibit A, Exhibit F and Exhibit L,
respectively, to reflect (i) the issuance of the additional Series A Preferred
Partnership Units to correspond to the additional shares of Series A Preferred
Stock authorized under the Series A Articles Supplementary, and (ii) the
issuance of additional Series D Preferred Partnership Units to correspond to the
additional shares of Series D Preferred Stock authorized under the Series D
Articles Supplementary.
     2. Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner hereby ratifies and confirms.
     3. This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to conflicts of
law.
     4. If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
[The remainder of this page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the
date first set forth above.

            ASHFORD OP GENERAL PARTNER, LLC, a
Delaware limited liability company, as General
Partner of Ashford Hospitality Limited Partnership
      By:   /s/ David A. Brooks         David A. Brooks, Vice President         
 

4



--------------------------------------------------------------------------------



 



         

EXHIBIT A
LIST OF PARTNERS AND CONTRIBUTED ASSETS

5



--------------------------------------------------------------------------------



 



EXHIBIT F
DESIGNATION OF TERMS AND CONDITIONS OF SERIES A
PREFERRED PARTNERSHIP UNITS
     A. Designation and Number. A series of Preferred Partnership Units,
designated as Series A Preferred Partnership Units, is hereby established. The
number of Series A Preferred Partnership Units shall be 3,000,000.
     B. Rank. The Series A Preferred Partnership Units, with respect to rights
to distributions and payments to Partners, the distribution of assets upon the
liquidation, dissolution or winding up of the Partnership, rank (a) prior or
senior to the Common Partnership Units and all Partnership Units issued by the
Partnership (“Junior Units”) the terms of which specifically provide that such
Partnership Units rank junior to the Series A Preferred Partnership Units;
(b) on a parity with the Series D Preferred Partnership Units, Series E
Preferred Partnership Units and all other Partnership Units issued in the future
by the Partnership (“Parity Units”) the terms of which specifically provide that
such Partnership Units rank on a parity with the Series A Preferred Partnership
Units; (c) junior to all Partnership Units issued by the Partnership the terms
of which specifically provide that such Partnership Units rank senior to the
Series A Preferred Partnership Units; and (d) junior to all of the Partnership’s
existing and future indebtedness.
     C. Distributions.
     (i) Pursuant to Section 8.1 of the Partnership Agreement but subject to the
rights of holders of any Preferred Partnership Units ranking senior to the
Series A Preferred Partnership Units as to the payment of distributions, Ashford
OP Limited Partner, LLC, in its capacity as the holder of the then outstanding
Series A Preferred Partnership Units, shall be entitled to receive, when, as and
if authorized by the General Partner, from the Cash Flow, cumulative quarterly
preferential cash distributions in an amount per Series A Preferred Partnership
Unit equal to 8.55% of the $25.00 liquidation preference per annum (equivalent
to a fixed annual amount of $2.1375 per Series A Preferred Partnership Unit)
(the “Preferred Return”). Distributions of Preferred Return on each Series A
Preferred Partnership Unit shall be cumulative from the date of original
issuance, whether or not in any distribution period or periods (i) such
distributions shall be authorized by the General Partner, (ii) there shall be
funds legally available for the payment of such distributions or (iii) any
agreement prohibits the Partnership’s payment of such distributions, and such
distributions shall be payable quarterly the 15th day of January, April, July
and October of each year (or, if not a Business Day, the next succeeding
Business Day). Any distribution of Preferred Return payable on the Series A
Preferred Partnership Units for any partial distribution period will be computed
on the basis of twelve 30-day months and a 360-day year. Distributions of
Preferred Return will be payable in arrears to holders of record as they appear
on the records of the Partnership at the close of business on the last day of
each of March, June, September and December, as the case may be, immediately
preceding the applicable distribution payment date, which dates shall be the
Partnership Record Dates for the Series A Preferred Partnership Units. Except
for distributions in liquidation or redemption as provided in Sections D and E,
respectively, holders of Series A Preferred Partnership Units will not be
entitled to receive any distributions in excess of cumulative Preferred Returns
accrued on the Series A Preferred Partnership Units at the rate specified in
this paragraph. No interest will be

Exhibit F - Page 1



--------------------------------------------------------------------------------



 



paid in respect of any distribution payment or payments on the Series A
Preferred Partnership Units that may be in arrears.
     (ii) When distributions of Preferred Return are not paid in full upon the
Series A Preferred Partnership Units or any other series of Parity Units, or a
sum sufficient for such payment is not set apart, all distributions of Preferred
Return authorized by the General Partner upon the Series A Preferred Partnership
Units and any other series of Parity Units shall be authorized by the General
Partner ratably in proportion to the respective amounts of such distributions
accumulated, accrued and unpaid on the Series A Preferred Partnership Units and
accumulated, accrued and unpaid on such Parity Units. Except as set forth in the
preceding sentence, unless distributions on the Series A Preferred Partnership
Units equal to the full amount of accumulated, accrued and unpaid distributions
of Preferred Return have been or contemporaneously are authorized by the General
Partner and paid, or authorized by the General Partner and a sum sufficient for
the payment thereof set apart for such payment for all past distribution
periods, no distributions (other than distributions paid in Junior Units or
options, warrants or rights to subscribe for or purchase Junior Units) shall be
authorized by the General Partner or paid or set aside for payment by the
Partnership with respect to any class or series of Parity Units. Unless full
cumulative distributions of Preferred Return on the Series A Preferred
Partnership Units have been paid or authorized by the General Partner and set
apart for payment for all past distribution periods, no distributions (other
than distributions paid in Junior Units or options, warrants or rights to
subscribe for or purchase Junior Units) shall be authorized by the General
Partner or paid or set apart for payment by the Partnership with respect to any
Junior Units, nor shall any Junior Units or Parity Units be redeemed, purchased
or otherwise acquired for any consideration, or any monies be paid to or made
available for a sinking fund for the redemption of any Junior Units or Parity
Units (except by conversion or exchange for Junior Units, or options, warrants
or rights to subscribe for or purchase Junior Units), nor shall any other cash
or property be paid or distributed to or for the benefit of holders of Junior
Units or Parity Units. Notwithstanding the foregoing, the General Partner shall
not be prohibited from (i) authorizing or paying or setting apart for payment
any Preferred Return or distribution on any Parity Units or (ii) redeeming,
purchasing or otherwise acquiring any Junior Units or Parity Units, in each
case, if such authorization, payment, redemption, purchase or other acquisition
is necessary to maintain the Company’s qualification as a REIT.
     (iii) No distribution of Preferred Return on the Series A Preferred
Partnership Units shall be authorized by the General Partner or paid or set
apart for payment at such time as the terms and provisions of any agreement of
the Partnership, including any agreement of the Partnership relating to the
Partnership’s indebtedness, prohibits such authorization, payment or setting
apart for payment or provides that such authorization, payment or setting apart
for payment would constitute a breach thereof, or a default thereunder, or if
such authorization, payment or setting apart for payment shall be restricted or
prohibited by law.
     (iv) In determining whether a distribution (other than upon voluntary or
involuntary liquidation, dissolution or winding up of the Partnership) of
Preferred Return or in redemption or otherwise, is permitted, amounts that would
be needed, if the Partnership were to be dissolved at the time of the
distribution, to satisfy the liquidation preference of the Series A Preferred
Partnership Units (as provided in Section D below) will not be added to the
Partnership’s total liabilities.

Exhibit F - Page 2



--------------------------------------------------------------------------------



 



     D. Liquidation Preference.
     (i) Upon any voluntary or involuntary liquidation, dissolution or winding
up of the Partnership, before any payment or distribution shall be made to or
set apart for the holders of any Junior Units, Ashford OP Limited Partner, LLC,
in its capacity as holder of the Series A Preferred Partnership Units, shall be
entitled to receive a liquidation preference distribution of $25.00 per Series A
Preferred Partnership Unit, plus an amount equal to all accumulated, accrued and
unpaid Preferred Return to the date of final distribution, but Ashford OP
Limited Partner, LLC shall not be entitled to any further payment with respect
thereto. If upon any liquidation, dissolution or winding up of the Partnership,
its assets, or proceeds thereof, distributable among Ashford OP Limited Partner,
LLC, in its capacity as the holder of the Series A Preferred Partnership Units,
shall be insufficient to pay in full the above described preferential
distribution and liquidating distributions on any other series of Parity Units,
then such assets, or the proceeds thereof, shall be distributed among Ashford OP
Limited Partner, LLC, in its capacity as the holder of the Series A Preferred
Partnership Units, and the holders of any such other Parity Units ratably in the
same proportion as the respective amounts that would be payable on such Series A
Preferred Partnership Units and any such other Parity Units if all amounts
payable thereon were paid in full.
     (ii) Upon any liquidation, dissolution or winding up of the Partnership,
after payment shall have been made in full to Ashford OP Limited Partner, LLC,
in its capacity as the holder of the Series A Preferred Partnership Units,
holders of the Series A Preferred Partnership Units shall have no right or claim
to any of the remaining assets of the Partnership.
     (iii) None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by the Partnership or a sale, lease or conveyance of all
or substantially all of the Partnership’s property or business shall be
considered a liquidation, dissolution or winding up of the affairs of the
Partnership.
     E. Redemption. In connection with the redemption by the Company of any
shares of Series A Preferred Stock in accordance with the provisions of the
Articles Supplementary, the Partnership shall provide cash to Ashford OP Limited
Partner, LLC for such purpose which shall be equal to the redemption price (as
set forth in the Articles Supplementary), plus all distributions of Preferred
Return accumulated and unpaid to the Redemption Date (as defined in the Articles
Supplementary), and one Series A Preferred Partnership Unit shall be
concurrently redeemed with respect to each share of Series A Preferred Stock so
redeemed by the Company. From and after the applicable Redemption Date, the
Series A Preferred Partnership Units so redeemed shall no longer be outstanding
and all rights hereunder, to distributions or otherwise, with respect to such
Series A Preferred Partnership Units shall cease. Any Series A Preferred
Partnership Units so redeemed may be reissued to Ashford OP Limited Partner, LLC
at such time as the Company reissues a corresponding number of shares of
Series A Preferred Stock so redeemed or repurchased, in exchange for the
contribution by the Company, through the Ashford OP Limited Partner, LLC, to the
Partnership of the proceeds from such reissuance.
     F. Voting Rights. Except as required by applicable law, the holder of the
Series A Preferred Partnership Units, as such, shall have no voting rights.

Exhibit F - Page 3



--------------------------------------------------------------------------------



 



     G. Conversion. The Series A Preferred Partnership Units are not convertible
into or exchangeable for any other property or securities of the Partnership.
     H. Restriction on Ownership. The Series A Preferred Partnership Units shall
be owned and held solely by Ashford OP Limited Partner, LLC.
     I. Allocations. Allocations of the Partnership’s items of income, gain,
loss and deduction shall be allocated pro rata among holders of Series A
Preferred Partnership Units in accordance with Article V of the Partnership
Agreement.

Exhibit F - Page 4



--------------------------------------------------------------------------------



 



EXHIBIT L
DESIGNATION OF TERMS AND CONDITIONS OF SERIES D
PREFERRED PARTNERSHIP UNITS
     A. Designation and Number. A series of Preferred Partnership Units,
designated as Series D Preferred Partnership Units, is hereby established. The
number of Series D Preferred Partnership Units shall be 9,666,797.
     B. Rank. The Series D Preferred Partnership Units, with respect to rights
to distributions and payments to Partners, the distribution of assets upon the
liquidation, dissolution or winding up of the Partnership, rank (a) prior or
senior to the Common Partnership Units and all Partnership Units issued by the
Partnership (“Junior Units”) the terms of which specifically provide that such
Partnership Units rank junior to the Series D Preferred Partnership Units;
(b) on a parity with the Series A Preferred Partnership Units, Series E
Preferred Partnership Units and all other Partnership Units issued in the future
by the Partnership (“Parity Units”) the terms of which specifically provide that
such Partnership Units rank on a parity with the Series D Preferred Partnership
Units; (c) junior to all Partnership Units issued by the Partnership the terms
of which specifically provide that such Partnership Units rank senior to the
Series D Preferred Partnership Units; and (d) junior to all of the Partnership’s
existing and future indebtedness.
     C. Distributions.
     (i) Pursuant to Section 8.1 of the Partnership Agreement but subject to the
rights of holders of any Preferred Partnership Units ranking senior to the
Series D Preferred Partnership Units as to the payment of distributions, Ashford
OP Limited Partner, LLC, in its capacity as the holder of the then outstanding
Series D Preferred Partnership Units, shall be entitled to receive, when, as and
if authorized by the General Partner, from the Cash Flow, cumulative quarterly
preferential cash distributions in an amount per Series D Preferred Partnership
Unit equal to 8.45% of the $25.00 liquidation preference per annum (equivalent
to a fixed annual amount of $2.1125 per Series D Preferred Partnership Unit);
provided, however, that during any period of time that both (i) the Series D
Preferred Stock is not listed on the NYSE, AMEX or NASDAQ, and (ii) the Company
is not subject to the reporting requirements of the Exchange Act, and any shares
of Series D Preferred Stock are outstanding, in lieu of the distribution
described above, the Partnership will increase the cumulative quarterly
preferential cash distributions to an amount per Series D Preferred Partnership
Unit equal to 9.45% of the $25.00 liquidation preference per annum (equivalent
to a fixed annual amount of $2.3625 per Series D Preferred Partnership Unit).
Distributions of Preferred Return on each Series D Preferred Partnership Unit
shall be cumulative from the date of original issuance, whether or not in any
distribution period or periods (i) such distributions shall be authorized by the
General Partner, (ii) there shall be funds legally available for the payment of
such distributions or (iii) any agreement prohibits the Partnership’s payment of
such distributions, and such distributions shall be payable quarterly the 15th
day of January, April, July and October of each year (or, if not a Business Day,
the next succeeding Business Day). Any distribution of Preferred Return payable
on the Series D Preferred Partnership Units for any partial distribution period
will be computed on the

Exhibit L - Page 1



--------------------------------------------------------------------------------



 



basis of twelve 30-day months and a 360-day year. Distributions of Preferred
Return will be payable in arrears to holders of record as they appear on the
records of the Partnership at the close of business on the last day of each of
March, June, September and December, as the case may be, immediately preceding
the applicable distribution payment date, which dates shall be the Partnership
Record Dates for the Series D Preferred Partnership Units. Except for
distributions in liquidation or redemption as provided in Sections D and E,
respectively, holders of Series D Preferred Partnership Units will not be
entitled to receive any distributions in excess of cumulative Preferred Returns
accrued on the Series D Preferred Partnership Units at the rate specified in
this paragraph. No interest will be paid in respect of any distribution payment
or payments on the Series D Preferred Partnership Units that may be in arrears.
The 9.45% distribution on the Series D Preferred Units, if applicable, shall
cease to accrue and the distribution rate shall revert to 8.45% on the first
date following the earlier of (i) the listing of the Series D Preferred Stock on
the NYSE, AMEX or NASDAQ or (ii) the Company becoming subject to the reporting
requirements of the Exchange Act.
     (ii) When distributions of Preferred Return are not paid in full upon the
Series D Preferred Partnership Units or any other series of Parity Units, or a
sum sufficient for such payment is not set apart, all distributions of Preferred
Return authorized by the General Partner upon the Series D Preferred Partnership
Units and any other series of Parity Units shall be authorized by the General
Partner ratably in proportion to the respective amounts of such distributions
accumulated, accrued and unpaid on the Series D Preferred Partnership Units and
accumulated, accrued and unpaid on such Parity Units. Except as set forth in the
preceding sentence, unless distributions on the Series D Preferred Partnership
Units equal to the full amount of accumulated, accrued and unpaid distributions
of Preferred Return have been or contemporaneously are authorized by the General
Partner and paid, or authorized by the General Partner and a sum sufficient for
the payment thereof set apart for such payment for all past distribution
periods, no distributions (other than distributions paid in Junior Units or
options, warrants or rights to subscribe for or purchase Junior Units) shall be
authorized by the General Partner or paid or set aside for payment by the
Partnership with respect to any class or series of Parity Units. Unless full
cumulative distributions of Preferred Return on the Series D Preferred
Partnership Units have been paid or authorized by the General Partner and set
apart for payment for all past distribution periods, no distributions (other
than distributions paid in Junior Units or options, warrants or rights to
subscribe for or purchase Junior Units) shall be authorized by the General
Partner or paid or set apart for payment by the Partnership with respect to any
Junior Units, nor shall any Junior Units or Parity Units be redeemed, purchased
or otherwise acquired for any consideration, or any monies be paid to or made
available for a sinking fund for the redemption of any Junior Units or Parity
Units (except by conversion or exchange for Junior Units, or options, warrants
or rights to subscribe for or purchase Junior Units), nor shall any other cash
or property be paid or distributed to or for the benefit of holders of Junior
Units or Parity Units. Notwithstanding the foregoing, the General Partner shall
not be prohibited from (i) authorizing or paying or setting apart for payment
any Preferred Return or distribution on any Parity Units or (ii) redeeming,
purchasing or otherwise acquiring any Junior Units or Parity Units, in each
case, if such authorization, payment, redemption, purchase or other acquisition
is necessary to maintain the Company’s qualification as a REIT.

Exhibit L - Page 2



--------------------------------------------------------------------------------



 



     (iii) No distribution of Preferred Return on the Series D Preferred
Partnership Units shall be authorized by the General Partner or paid or set
apart for payment at such time as the terms and provisions of any agreement of
the Partnership, including any agreement of the Partnership relating to the
Partnership’s indebtedness, prohibits such authorization, payment or setting
apart for payment or provides that such authorization, payment or setting apart
for payment would constitute a breach thereof, or a default thereunder, or if
such authorization, payment or setting apart for payment shall be restricted or
prohibited by law.
     (iv) In determining whether a distribution (other than upon voluntary or
involuntary liquidation, dissolution or winding up of the Partnership) of
Preferred Return or in redemption or otherwise, is permitted, amounts that would
be needed, if the Partnership were to be dissolved at the time of the
distribution, to satisfy the liquidation preference of the Series D Preferred
Partnership Units (as provided in Section D below) will not be added to the
Partnership’s total liabilities.
     D. Liquidation Preference.
     (i) Upon any voluntary or involuntary liquidation, dissolution or winding
up of the Partnership, before any payment or distribution shall be made to or
set apart for the holders of any Junior Units, Ashford OP Limited Partner, LLC,
in its capacity as holder of the Series D Preferred Partnership Units, shall be
entitled to receive a liquidation preference distribution of $25.00 per Series D
Preferred Partnership Unit, plus an amount equal to all accumulated, accrued and
unpaid Preferred Return to the date of final distribution, but Ashford OP
Limited Partner, LLC shall not be entitled to any further payment with respect
thereto. If upon any liquidation, dissolution or winding up of the Partnership,
its assets, or proceeds thereof, distributable among Ashford OP Limited Partner,
LLC, in its capacity as the holder of the Series D Preferred Partnership Units,
shall be insufficient to pay in full the above described preferential
distribution and liquidating distributions on any other series of Parity Units,
then such assets, or the proceeds thereof, shall be distributed among Ashford OP
Limited Partner, LLC, in its capacity as the holder of the Series D Preferred
Partnership Units, and the holders of any such other Parity Units ratably in the
same proportion as the respective amounts that would be payable on such Series D
Preferred Partnership Units and any such other Parity Units if all amounts
payable thereon were paid in full.
     (ii) Upon any liquidation, dissolution or winding up of the Partnership,
after payment shall have been made in full to Ashford OP Limited Partner, LLC,
in its capacity as the holder of the Series D Preferred Partnership Units,
holders of the Series D Preferred Partnership Units shall have no right or claim
to any of the remaining assets of the Partnership.
     (iii) None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by the Partnership or a sale, lease or conveyance of all
or substantially all of the Partnership’s property or business shall be
considered a liquidation, dissolution or winding up of the affairs of the
Partnership.

Exhibit L - Page 3



--------------------------------------------------------------------------------



 



     E. Redemption. In connection with the redemption by the Company of any
shares of Series D Preferred Stock in accordance with the provisions of the
Series D Articles Supplementary, the Partnership shall provide cash to Ashford
OP Limited Partner, LLC for such purpose which shall be equal to the redemption
price (as set forth in the Series D Articles Supplementary), plus all
distributions of Preferred Return accumulated and unpaid to the Redemption Date
(as defined in the Series D Articles Supplementary), and one Series D Preferred
Partnership Unit shall be concurrently redeemed with respect to each share of
Series D Preferred Stock so redeemed by the Company. From and after the
applicable Redemption Date, the Series D Preferred Partnership Units so redeemed
shall no longer be outstanding and all rights hereunder, to distributions or
otherwise, with respect to such Series D Preferred Partnership Units shall
cease. Any Series D Preferred Partnership Units so redeemed may be reissued to
Ashford OP Limited Partner, LLC at such time as the Company reissues a
corresponding number of shares of Series D Preferred Stock so redeemed or
repurchased, in exchange for the contribution by the Company, through the
Ashford OP Limited Partner, LLC, to the Partnership of the proceeds from such
reissuance.
     F. Voting Rights. Except as required by applicable law, the holder of the
Series D Preferred Partnership Units, as such, shall have no voting rights.
     G. Conversion. The Series D Preferred Partnership Units are not convertible
into or exchangeable for any other property or securities of the Partnership.
     H. Restriction on Ownership. The Series D Preferred Partnership Units shall
be owned and held solely by Ashford OP Limited Partner, LLC.
     I. Allocations. Allocations of the Partnership’s items of income, gain,
loss and deduction shall be allocated pro rata among holders of Series D
Preferred Partnership Units in accordance with Article V of the Partnership
Agreement.
[The remainder of this page intentionally left blank.]

Exhibit L - Page 4